Appeal from an order which, inter alia, modified a judgment of separation on appellant’s motion to restrain respondent from committing waste on property owned by him and occupied by her, and for other relief, by reducing the amount he was directed by the judgment to pay for respondent’s support from $60 to $45 a week so long as respondent remained in said premises. Order modified by striking therefrom everything following the words “hereby is” in the first ordering paragraph and by substituting therefor the words “dismissed as academic”. As so modified, order affirmed, without costs. (See Marum v. Marum, 7 A D 2d 654.) No opinion. Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.